UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                                No. 01-20004



     UNDERWRITERS AT LLOYDS, Subscribing to that Certain Policy or
     Policies
 of Insurance Under Cover Note PCL-14838, COASTAL TOWING, INC.,

                        Plaintiffs - Counter Defendants - Appellees,


                                   VERSUS


                        SEARIVER MARITIME, INC.,


                           Defendant - Counter Claimant - Appellant.



             Appeal from the United States District Court
              For the Southern District of Texas, Houston
                              H-98-CV-1391

                                May 21, 2002


Before DAVIS, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       After reviewing the record in this case and considering the

briefs of the parties and argument of counsel, we are persuaded

that   the   district   court   committed   no   reversible   error.   We

therefore affirm the judgment of the district court essentially on



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the basis of its Findings of Fact and Conclusions of Law rendered

September 1, 2000.

     AFFIRMED.




                                2